                 IN THE UNITED STATES DISTRICT COURT
                FOR THE NORTHERN DISTRICT OF GEORGIA
                          ATLANTA DIVISION


 UNITED STATES OF AMERICA,
                                         CRIMINAL FILE NO.
        v.                               1:14-CR-196-3-TWT
 REBERIANO ARROYO-SANTANA
 also known as
 Revi,
   Defendant.


                                    ORDER

      This is a criminal action.    It is before the Court on the Report and

Recommendation [Doc. 663] of the Magistrate Judge recommending denying the

Defendant’s Motion to Vacate Sentence [Doc. 616]. No objections to the Report and

Recommendation have been filed. The Court approves and adopts the Report and

Recommendation as the judgment of the Court. The Defendant’s Motion to Vacate

Sentence [Doc. 616] is DENIED.

      SO ORDERED, this 15 day of January, 2019.



                               /s/Thomas W. Thrash
                               THOMAS W. THRASH, JR.
                               United States District Judge
